Citation Nr: 1609853	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for respiratory disability, to include asthma.  

2.  Entitlement to service connection for a dental disability.



ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

The Veteran served on active duty from August 2006 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The San Juan RO maintains jurisdiction of the case.  

The issues have been recharacterized as reflected on the title page to comport with the evidence.  

With respect to a dental disability, and as reflected in her April 2014 submission, the Veteran's claim of entitlement to service connection for a dental disability raises both the issue of entitlement to service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Board notes that a claim of entitlement to service connection for a dental condition for treatment purposes only is separate and distinct from a claim of entitlement to service connection for a dental disability for compensation purposes.  See, e.g., 38 C.F.R. § 3.381 (2015).  The agency of original jurisdiction (AOJ) with respect to a claim of entitlement to service connection for a dental disability for treatment purposes only is the Veterans Health Administration (generally, the VA Medical Center).  Id.  

The evidence of record does not document any decision by the AOJ with respect to the claim of entitlement to service connection for a dental condition for treatment purposes only.  As such, the Board does not have jurisdiction over it, and the issue is referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability and a dental disability.  

With respect to a respiratory disability, the March 2012 VA respiratory examination report notes that although service treatment records show allergic rhinitis, there were no objective findings or clinical documentation to support a diagnosis of asthma, and no other current respiratory disability was indicated.  It was noted that she was not taking any related medication.  

The Board notes that the July 2006 service entrance examination report shows that the chest and lungs were normal, and on the accompanying medical history she denied having or having had asthma or any breathing problems related to exercise, weather, pollens, etc.  In addition, she denied shortness of breath, bronchitis, and wheezing.  

A February 2008 service treatment record reflects a diagnosis of allergic rhinitis.  Although the May 2008 separation examination report shows that the lungs and chest were normal, on the accompanying medical history she indicated that she had or had previously asthma, wheezing, and a cough, noting use of an inhaler.  Hay fever during the spring, difficulty breathing during pollen season, and allergies were noted.  

In addition, private treatment records in May and June 2007 reflect that Albuterol was prescribed for symptoms of shortness of breath/wheezing.  

Additionally, the Veteran submitted copies of Reserve records, to include a July 2010 sick slip reflecting that she had an asthma attack during annual training.  The Board notes that "active military, naval, or air service" includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Annual training is an example of ACDUTRA.  

Further, a January 2011 Reserve medical history notes treatment for asthma within the previous 2 years.  An April 2011 Reserve memorandum reflects a determination that the Veteran did not meet the medical retention requirements due to asthma, and a CHRONIC CARE FLOWSHEET notes counseling in January 2011 with respect to chronic asthma.  She was discharged from the Reserve in March 2012 due to asthma.  Although a November 2011 letter reflects that the RO requested the Veteran's Reserve records, it does not appear that a response is associated with the record, and there is no reference to such in the March 2014 statement of the case.  As such, and although the Veteran submitted Reserve records, it is unclear whether the Veteran's complete Reserve treatment records are associated with the file.  As such, on remand, an attempt is to be made to obtain the complete Reserve records.  

In view of the above, together with the Veteran's indication of recent VA treatment and submission of a copy of a January 2014 prescription for Albuterol from the Hampton VA Medical Center in Hampton, Virginia, the Board finds that the March 2012 VA examination report is inadequate for a determination in regard to entitlement to service connection for a respiratory disability.  As such, the Veteran is to be afforded a new VA examination.  

With respect to the issue of entitlement to service connection for a dental disability, the Veteran asserts that as a result of dental surgery during active duty, she has a hole on the gum line, as well as exposed nerves of a tooth.  In both a March 2012 submission and a May 2012 notice of disagreement, the Veteran stated that during surgical removal of her wisdom teeth (molars) in service, the dentist also attempted to remove an extra set of teeth located under the gum line, causing other teeth to loosen.  She noted that although her gums had healed, she has a "hole" in the gums on the left side making it painful to eat or drink anything on that side.  

The July 2006 service entrance examination report shows no dental defect or disease.  Service treatment records reflect that in August 2007, she had dental surgery at an oral maxillofacial surgery clinic at the Landstuhl Regional Medical Center (LRMC) in Germany.  An Emergency Care record dated several days after the dental surgery reflects that she presented with complaints of post extraction tooth pain and bleeding.  The May 2008 separation examination report reflects that she was "Class II" for dental defect or disease, noting the date February 26, 2008. 

The Board notes that although the record reflects that the Veteran's service treatment records were requested from the Records Management Center in September 2011, it does not appear that the complete dental records, to include the dental surgery records from the LRMC are associated with the file.  As such, on remand a request is to be made in that respect.  

In addition, the one available page of a March 2010 dental examination report ("SECTION II") for the Reserve Health Readiness Program reflects "Class 3 Conditions," and notes "Monitor issue w/supernumerary tooth b/w 20/21," under the heading of "Class 2 Conditions."  

In a statement associated with her April 2014 substantive appeal, the Veteran noted having had multiple x-ray examinations during service between November 2006 and February 2007, and noted enclosure of x-rays taken during Reserve service.  The x-ray examinations do not appear to be associated with the file.  As such, on remand, an attempt must be made to obtain x-ray examination reports accomplished during both active duty and Reserve service. 

The Board notes that of record is a completed a February 2012 AUTHORIZATION AND CONSENT TO RELEASE INFORMATION TO VA for M. Bowler, DDS.  As such, the complete dental records should be requested.  

The Board notes that under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Although extractions do not constitute dental trauma, see VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997), the nature and extent of the Veteran's current dental disorder is unclear.  Although the Veteran failed to report for a VA dental examination in December 2011, she did report for a VA wrist examination that same day, and it is unclear whether she was aware of the scheduled dental examination.  As such, and in view of the development to be undertaken, the Board finds that the Veteran should be provided an opportunity to report for VA examination with respect to whether she has a current dental disability related to service.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete active duty dental records, to include from the LRMC, including records from her August 2007 dental surgery, x-ray examination reports, as well as any records associated with the Class II dental defect or disease determination reflected on the May 2008 separation examination report, including a record dated February 26, 2008.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain any outstanding Reserve service treatment and dental records, including x-ray examination reports.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain complete VA treatment records since March 2014.  

4.  Review the February 2012 release and attempt to contact the M. Bowler, DDS, and request complete dental records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  After completion of the above, schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a current respiratory disability, to include asthma, allergic rhinitis, and hay fever, had its onset during active service, to include ACDUTRA.  

A complete rationale for the opinion expressed should be provided.  

6.  After the completion in 1-4, schedule the Veteran for a VA dental examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a current dental disability is related to the Veteran's active service, to include the documented dental surgery in August 2007.  

A complete rationale for the opinion expressed should be provided.  

7.  Finally, readjudicate the appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

